DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Statement with respect to 35 U.S.C. §112(b)

Applicant’s comments on page 7, line 9 through line 19, filed March 1, 2021, with respect to the blank 35 U.S.C. §112(b) form paragraph are correct. The blank 35 U.S.C. §112(b) form paragraph was indeed erroneously included in the previous Office Action.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 7, line 20 through page 11, line 2, and the amendment to independent claims 1 and 10, filed March 1, 2021, with respect to the rejection of claims 1-3, 7-12 and 16-19 under 35 U.S.C. §102(a)(1) as being anticipated by Shambik (U.S. Patent Application Publication No. US 20170154241 A1) have been fully considered and are persuasive. The rejection of claims 1-3, 7-12 and 16-19 under 35 U.S.C. §102(a)(1) as being anticipated by Shambik (U.S. Patent Application Publication No. US 20170154241 A1) has been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-19 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 8, 2021